DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 
Allowable Subject Matter
Claims 1-2, 4-11, 13-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 9, 16, Nagda (US Pub 2018/0026531) teaches (Fig. 1-4, Para 19-23) a voltage regulation circuit (24), comprising: a voltage regulator (38, 42, 44, 46, 48) that is configured to provide a stable output voltage (26-Vout) based on an input voltage (EXT_VDD); and a control circuit (76, 63, 32, 82, 84, 80, 78), coupled to the voltage regulator, and configured to provide an injection current (using 76, 63) to maintain the stable output voltage (Vout) in response to an enable signal (HP_ENABLE) provided at an input of the control circuit transitioning to a predetermined state and cease (Using 82, 84, 88, 80, 78 and 32, See Para 18 & 23) providing the injection current when the control circuit detects that a voltage level of the output voltage (using FB1, FB2) is higher than a pre-defined voltage level (HP_REF, LP_REF), wherein the control circuit is configured to selectively cease providing the injection current when detecting a voltage level of the output voltage (FB1, FB2) is higher than a pre-defined voltage level (HP_REF, LP_REF) (Para 18-19, 23) by turning off a transistor (PMOS transistor 80) in response to receiving an injection control signal.
However, Nagda fails to teach “a search of prior art(s) failed to teach “the control circuit comprises: a sensor circuit configured to compare the voltage level of the output voltage and the predefined voltage level so as to provide a sensor output signal; a delay circuit configured to provide a delay output signal; and a logic gate, coupled to the sensor circuit and the delay circuit, and configure to perform a logic function on the enable signal, the sensor output signal, and a logically inverted signal of the delay output signal, and based on a combination of respective logic states of the enable signal, the sensor output signal, and the logically inverted signal of the delay output signal to provide the injection control signal” for claim 1, “the control circuit further comprises: a sensor circuit configured claim 9 and “wherein the injection control signal is a logic combination of the enable signal, a sensor output signal that is generated based on a comparison between the voltage level of the output voltage and the pre-defined voltage level, and a logically inverted signal of a delayed signal of the enable signal” for claim 16.
Claims ‘2,4-8’, ‘10-11,13-15’ and ‘18-20’ are depending from claims 1, 9 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-Th 9am-4pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        01/15/2021





	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839